Citation Nr: 1102297	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 22, 1979, to July 26, 
1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio dated in 
September 2007.

The Veteran and his wife testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in October 2010.  A 
transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  The Veteran was not found to have asthma at the time of his 
entrance onto active duty.

2.  Chronic asthma was present during active duty; it did not 
clearly and unmistakably exist prior to service and undergo no 
permanent increase in severity during active duty.


CONCLUSION OF LAW

Asthma was incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the appellant has 
been provided sufficient notice, to include notice pertaining to 
the disability-rating and effective-date elements of his claim.  
In addition, the evidence currently of record is sufficient to 
establish his entitlement to service connection for asthma.  
Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 
(2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  With chronic disease shown as such in 
service, or within a pertinent presumption period under 38 C.F.R. 
§ 3.307, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

A Veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

Only conditions that are recorded in physical examination reports 
are to be considered as "noted."  A veteran's reported history of 
the pre-existence of a disease or injury does not constitute 
notation of such disease or injury, but is considered with all 
other evidence in determining if the disease or injury pre-
existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that service connection is warranted for 
asthma because the disability originated in service.  It is 
uncontroverted that he currently has asthma, and that the 
disability was noted in July 1979 in service.  Service records 
reflect that he was separated from service due to his asthma.  
What is in dispute is whether he was on active duty during his 
service in July 1979, and whether he had asthma prior to service.  

The Board finds that the appellant did have active service during 
the period in question and that he is a veteran.  His DD 214 
indicates that he entered active duty on June 6, 22, 1979, was 
honorably discharged from active duty with the ARMY-ARNGUS on 
July 26, 1979.  Although his MOS was trainee, this does not 
negate the fact that he was serving on active duty at the time of 
the discovery of his asthma in July 1979.  

The record reflects that the Veteran reported no pre-existing 
asthma and none was observed during his service entrance 
examination in January 1979.  He was training at Fort Jackson, 
South Carolina when he presented to the allergy clinic for 
treatment of asthma on July 16, 1979.  The examiner indicated 
that the patient had asthma that existed prior to service, had 
been in the Army for three weeks and now had asthma.  Chest 
wheezes were heard.  The plan was to discharge the patient as the 
condition was noted as existing prior to service.  He was 
discharged in July 1979 as the result of an Entrance Physical 
Standard Board Proceeding in which he was found to be medically 
unfit for enlistment.  

The Veteran filed his claim in March 2007.  He reported that he 
had never been treated for or diagnosed as having asthma prior to 
being placed in a gas chamber in service.  He had a coughing 
attack as a result of being in the gas chamber, and has had 
asthma since that time.  

Treatment records dating from 1996 show treatment for 
longstanding asthma.  

In a sworn statement received by VA in April 2009, the 
appellant's mother averred that her son had no asthma prior to 
service.  She stated that he played sports like football and 
basketball all through his school years, and would not have been 
able to do so had he had asthma.  

In a July 2008 written statement, Jean D. Dib, M.D., stated that 
the appellant was treated for asthma by her for some time.  She 
reported that she knew of his reported history of asthma starting 
at the time he was exposed to the gas chamber in service.  A 
similar letter from George Kefalas, M.D., is dated in November 
2010.

The appellant and his wife testified that he had no asthma prior 
to service to their knowledge.  They noted that he was an active 
young man involved in sports through his high school years.  The 
appellant could not explain why the personnel in service 
indicated that he reportedly had asthma prior to service.  

The Board further notes the appellant's mother's sworn statement 
and the hearing testimony as to no pre-existing asthma.  

The evidence satisfactorily establishes that chronic asthma was 
present in service.  The Board finds that the alleged self-
reported history of childhood asthma, which has been subsequently 
denied by the veteran, and the determination of the Entrance 
Physical Standard Board based on that reported history are not 
enough to overcome the presumption of soundness when considered 
in light of the other evidence indicating that the Veteran had no 
problems with asthma prior to entering active duty.  Therefore, 
the Veteran is entitled to service connection for asthma.



ORDER

Entitlement to service connection for asthma is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


